Prospectus May 1, 2010 BEEHX The Securities and Exchange Commission has not approved or disapproved the Fund’s shares or determined whether this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Table of Contents Summary Section 1 Investment Objective 1 Fee Table 1 Principal Investment Strategies 2 Principal Investment Risks 2 Performance Information 3 Management 4 Purchase and Sale of Fund Shares 4 Tax Information 4 Payments to Broker-Dealers and Other Financial Intermediaries 4 Details Regarding the Fund’s Investment Strategies and Risks 5 Additional Information Regarding Principal Investment Strategies 5 Additional Information Regarding Principal Risk Factors 6 Who May Want to Invest in the Fund 7 Management 9 The Advisor 9 Portfolio Managers 9 Other Service Providers 9 Fund Expenses 10 Your Account 11 How to Contact the Fund 11 General Information 11 Buying Shares 13 Account Requirements 14 Investment Procedures 16 Selling Shares 17 Retirement Accounts 19 Other Information 20 Distributions and Dividend Reinvestments 20 Taxes 20 Organization 20 Financial Highlights 21 Summary Section Investment Objective The objective of The BeeHive Fund (the “Fund”) is to seek capital appreciation. Fee Table The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of the offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of theoffering price) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions (as a percentage of the offering price) None Redemption Fee (as a percentage of amount redeemed, if applicable) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees 0.00% Other Expenses (1) 0.89% Total Annual Fund Operating Expenses(1) 1.64% Fee Reduction and Expense Reimbursement(2) (0.65)% Net Operating Expenses 0.99% Total Annual Fund Operating Expenses have been restated to reflect current fees and expenses. Based on a fee reduction and expense reimbursement agreement in place through April 30, 2011, Spears Abacus Advisors LLC (the “Advisor”) has agreed to reduce Fund expenses so that Total Annual Operating Expenses are no more than 0.99% of the Fund’s average daily net assets (excluding taxes, interest, portfolio transaction expenses and extraordinary expenses).The fee reduction and expense reimbursement agreement may be changed at any time only with the consent of the Board of Trustees of Forum Funds (the “Board”).Total Annual Fund Operating Expenses may increase if exclusions from the fee reduction and expense reimbursement agreement with the Advisor would apply.Any fee reduction or reimbursement may be recouped for up to three years from the time the expense was paid by the Advisor. Example.This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Portfolio Turnover.The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 33% of the average value of its portfolio. 1 Principal Investment Strategies Under normal market conditions, the Fund primarily invests in equity securities of domestic companies with large and mid-sized market capitalizations.The Advisor defines (1) companies with large market capitalizations as those companies with market capitalizations of $5 billion and over and (2) companies with mid-sized market capitalizations as those companies with market capitalizations of at least $1 billion but not more than $5 billion.Equity securities include common stock, convertible securities, preferred stock, warrants and sponsored and unsponsored American Depositary Receipts (“ADRs”).The Fund may also invest in foreign securities and equity securities of domestic companies with small market capitalizations (defined by the Advisor as those companies with market capitalizations of less than $1 billion).The Fund may also invest in domestic fixed-income securities.From time to time, the Fund’s investments may be focused in one or more industries or sectors. The Advisor seeks to generate superior long-term capital appreciation through a focused portfolio of companies that the Advisor believes to have dynamic, defensible businesses that offer favorable, asymmetric return profiles.The management philosophy of the Advisor emphasizes specific security selection rather than asset allocation.The Advisor looks for investments in which catalysts exist that will result in the value perceived by the Advisor to be recognized by the capital markets within a three-year period. The Advisor’s investment process consists of conducting proprietary fundamental research, analyzing company filings, communicating with company management and industry analysts and testing the particular investment under a reasonable worst-case scenario.Once an investment is made, the holding is continuously monitored to ensure that the initial rationale for investment remains.If it is determined that the initial reason for investment is no longer valid, the Advisor may sell the holding.A Fund holding may also be sold if the valuation exceeds a target or if other investments with higher expected returns become available. Principal Investment Risks General Market Risk.The net asset value (“NAV”) of the Fund and its investment return will fluctuate based upon changes in the value of its portfolio securities.You could lose money on your investment in the Fund, or the Fund could underperform other investments.An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Recent Market Events Risk.It is important that investors closely review and understand the risks of investing in the Fund.Unprecedented recent turbulence in the financial markets and reduced liquidity in equity, credit and fixed-income markets may negatively affect issuers worldwide, which could have an adverse effect on the Fund. Equity Risk.The Fund is subject to the risk that stock prices may fall over a short period or extended periods of time. Foreign Investments Risk.Foreign securities are subject to additional risks including international trade, currency, political, regulatory and diplomatic risks. Interest Rate Risk.An increase in interest rates typically causes a fall in the value of the fixed-income securities in which the Fund may invest. Credit Risk.The Fund is subject to the risk that the issuer of a bond, including a U.S. Government agency not backed by the full faith and credit of the U.S. Government, will fail to make timely payment of interest or principal.A decline in an issuer’s credit rating can cause the price of its bonds to go down. 2 Company Risk.The value of the Fund may decrease in response to the activities and financial prospects of an individual company in the Fund’s portfolio. Sector/Industry Risk.The value of stocks within the same group of industries may decline in price due to sector-specific market or economic developments. Small-Capitalization and Mid-Capitalization Company Risk.Securities of companies smaller than larger companies may be more volatile, and the price of smaller companies may decline more in response to selling pressure. Liquidity Risk.Fixed-income securities held by the Fund may be difficult to sell at the time and at the price that the Advisor would like.As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities.There is the possibility that the Fund may lose money or be prevented from realizing capital gains if it cannot sell a security at a particular time and price. ADR Risk.ADRs may be subject to some of the same risks as direct investment in foreign companies, as noted in “Foreign InvestmentsRisk” above.In addition, ADRs may not track the price of the underlying securities perfectly. Performance Information The following chart and table illustrate the Fund’s returns as of December 31, 2009.The chart below indicates some of the risks of investing in the Fund by showing changes in the performance of the Fund from year to year.The table below illustrates how the Fund’s average annual returns compare to the Standard & Poor’s 500 Index (the “Index” or the “S&P 500 Index”), a broad measure of market performance.Updated performance information is available atwww.TheBeeHiveFund.comor by calling (866) 684-4915 (toll free). Performance information represents only past performance, before and after taxes, and does not necessarily indicate future results. During the period shown in the chart, the highest quarterly return was 21.11% for the quarter ended June 30, 2009, and the lowest quarterly return was -7.66% for the quarter ended March 31, 2009. Average Annual Total Returns 1 Year Since Inception( 9/1/2008) Return Before Taxes 31.59% -1.44% Return After Taxes on Distributions 31.51% -1.51% Return After Taxes on Distributions and Sale of Fund Shares 20.64% -1.23% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 26.46% -7.40% 3 After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts (“IRAs”). The return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to an assumed tax benefit from any losses on a sale of Fund shares at the end of the measurement period. Management Advisor.The Fund’s investment advisor is Spears Abacus Advisors LLC. Portfolio Managers. William G. Spears and Robert M. Raich are primarily responsible for the day-to-day management of the Fund.Messrs. Spears and Raich have served as portfolio managers with respect to the Fund since its inception in 2008. Purchase and Sale of Fund Shares You may purchase or redeem shares of the Fund on any business day through your financial intermediary, by mail to The BeeHive Fund, P.O. Box 588, Portland, Maine 04112, or by telephone at (866) 684-4915 (toll free).The Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment Standard Accounts Traditional and Roth IRAs Tax Information Shareholders may receive distributions from the Fund of dividends, income and capital gains, which may be taxed as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may compensate the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 4 Details Regarding the Fund’s Investment Strategies and Risks Concepts to Understand Common Stock means an ownership interest in a company and usually possesses voting rights and earns dividends. Market Capitalization means the total value of all of a company’s common stock in the stock market based on the stock’s market price. Equity Securities include common stock, preferred stock, convertible securities, warrants and ADRs. ADRs are receipts for the shares of a foreign-based company traded on a U.S. stock exchange. The Fund seeks capital appreciation.The investment objective of the Fund is nonfundamental and may be changed by Board without shareholder approval. Additional Information Regarding Principal Investment Strategies Under normal market conditions, the Fund primarily invests in equity securities of domestic companies with large and mid-sized market capitalizations.The Advisor defines (1) companies with large market capitalizations as those companies with marketcapitalizations of $5 billion and over and (2) companies with mid-sized market capitalizations as those companies with market capitalizations of at least $1 billion but not more than $5 billion.The Fund may also invest in foreign securities and equity securities of domestic companies with small market capitalizations (defined by the Advisor as those companies with market capitalizations of less than $1 billion). The Fund may invest in domestic fixed-income securities, including corporate debt securities, variable rate instruments, commercial paper and U.S. Government securities.The Fund’s investments in fixed-income securities primarily will be investment grade at the time of purchase, meaning that they are rated by a nationally recognized statistical rating organization (for example, Moody’s Investors Service or Standard & Poor’s) as Baa or BBB (or the equivalent) or better or that the Advisor has determined to be of comparable quality. The Advisor’s Process.The Advisor seeks to generate superior long-term capital appreciation through a focused portfolio of companies that the Advisor believes to have dynamic, defensible businesses that offer favorable, asymmetric return profiles.The management philosophy of the Advisor emphasizes specific security selection rather than asset allocation.As a result, the Fund’s investments may be focused in one or more industries from time to time. The Advisor considers both microeconomic and macroeconomic factors to identify and purchase securities.The Advisor looks for investments in which catalysts exist that will result in the value perceived by the Advisor to be recognized by the capital markets within a three-year period.In the investment process, the Advisor generates and monitors a deep pool of investment ideas through screens, watch lists, and investor and analyst networks.Ideas that are identified as promising are subjected to more rigorous examination. The Advisor conducts proprietary fundamental research to develop an understanding of a business and its position within its industry.In this process, the Advisor analyzes company filings and communicates with company management, customers and industry analysts.The Advisor creates financial models that consider multiple scenarios, including a reasonable worst case.Potential return is assessed based on discounted cash flows and appropriate valuation metrics, and an entry price is determined based on perceived upside potential and downside risk. Fund holdings are continuously monitored for signs that the initial investment thesis is flawed or has changed.Failure of a portfolio company’s management to execute on expected initiatives, changes in industry fundamentals or a decline in growth potential are all catalysts for investment review.If it is determined that the initial reason for investment is no longer valid, the Advisor may sell the holding.The Advisor also closely monitors the valuation and expected return of Fund holdings.A Fund holding may also be sold if the valuation exceeds a target or if other investments with higher expected returns become available. Temporary Defensive Position.In order to respond to adverse market, economic, political or other conditions, the Fund may assume a temporary defensive position that is inconsistent with its principal investment objective and/or strategy and may invest without limit in cash and prime-quality cash equivalents, such as prime commercial paper and other money market instruments.A temporary defensive position, taken at the wrong time, may have an adverse impact on the Fund’s performance.The Fund may be unable to achieve its investment objective during the employment of a temporary defensive measure. 5 Additional Information Regarding Principal Risk Factors General Market Risk.An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.In general, stock values are affected by activities specific to the company issuing securities, as well as general market, economic and political conditions.The NAV of the Fund, and your investment return, will fluctuate based upon changes in the value of the Fund’s portfolio securities.The market value of securities in which the Fund invests is based upon the market’s perception of value and is not necessarily an objective measure of the securities’ value.The Fund is not by itself a complete or balanced investment program, and there is no assurance that the Fund will achieve its investment objective.You could lose money on your investment in the Fund, and the Fund could underperform other investments.The principal risks of an investment in the Fund include: · The market may not recognize what the Advisor believes to be the true value or growth potential of the securities held by the Fund; · Value securities may fall out of favor with the market, or react differently to market, political and economic developments than other types of securities and the market as a whole; · The market may experience declines in general, or a decline in investor demand for the securities held by the Fund may adversely affect the value of the securities held; · The earnings of the companies in which the Fund invests may not continue to grow at expected rates, thus causing the price of the underlying securities to decline; and · The Advisor’s strategy may fail to produce the intended results. Recent Market Events Risk.Global securities markets have experienced significant volatility since 2008.The fixed-income markets have experienced substantially lower valuations, reduced liquidity, price volatility, credit downgrades, increased likelihood of default and valuation difficulties.Concerns have spread to domestic and international equity markets.In some cases, the prices of securities of individual companies have been negatively impacted, even though there may have been little or no apparent degradation in the financial conditions or prospects of those companies.Continuing market problems may have adverse effects on the performance of the Fund. Equity Risk.The value of the Fund’s portfolio holdings may decline in price because of changes in prices of its holdings or a broad capital market decline.These fluctuations could be a sustained trend or a drastic movement.The capital markets generally move in cycles, with periods of rising prices followed by periods of declining prices.The value of your investment may reflect these fluctuations. Foreign Investments Risk.The Fund may invest in securities that are not traded in the United States when market conditions or investment opportunities arise that, in the Advisor’s judgment, warrant such investment.Investments in the securities of foreign issuers may involve risks in addition to those normally associated with investments in the securities of U.S. issuers.All foreign investments are subject to risks of: (1) foreign political and economic instability; (2) adverse movements in foreign exchange rates; (3) the imposition or tightening of exchange controls or other limitations on repatriation of foreign capital; and (4) changes in foreign governmental attitudes towards private investment, including potential nationalization, increased taxation or confiscation of assets. Interest Rate Risk.The Fund may be subject to the risk that the market value of fixed-income securities that it holds will decline due to rising interest rates.When interest rates rise, the prices of most fixed-income securities decline.The price of fixed-income securities is also affected by their maturity.Fixed-income securities with longer maturities generally have greater sensitivity to changes in interest rates. Credit Risk.A Fund will lose money if the issuer of a bond or other fixed-income security is unable to meet its financial obligations or goes bankrupt.Credit risk usually applies to most fixed-income securities, including bonds issued by a U.S. Government agency whose obligations are not backed by the full faith and credit of the U.S. Government.A decline in an issuer’s credit rating also can cause the price of its bonds to go down. 6 Company Risk.The NAV of the Fund may decrease in response to the activities and financial prospects of an individual company in the Fund’s portfolio, including, but not limited to, management turnover, changes in business operating model or structural changes to the individual company’s operating environment.The value of an individual company may be more volatile than the market as a whole. Sector/Industry Risk.The Advisor intends to weight the Fund’s portfolio investments disproportionately in one or more particular sectors or industries.As a result, the Fund may experience volatility to greater market risk and potential losses than if its assets were more broadly diversified, as any negative development, such as an adverse economic, political or regulatory event in an industry or sector in which Fund assets are over-weighted, will have a greater impact on the Fund than on funds whose investments are invested in a broader range of sectors or industries. Small-Capitalization and Mid-Capitalization Company Risk.To the extent that the Fund invests in companies with market capitalizations smaller than large-capitalization companies (e.g., less than $5 billion), an investment in the Fund may be accompanied by the following additional risks: · Analysts and other investors typically follow these companies less actively, and, therefore, information about these companies is not always readily available; · Securities of these companies are often traded in the over-the-counter markets or on a regional securities exchange, potentially making them thinly traded, less liquid and more subject to price volatility than the securities of large-capitalization companies; · Changes in the value of smaller company securities may not mirror the fluctuations of the capital markets in general; and · More limited product lines, markets and financial resources may make companies with smaller market capitalizations more susceptible to economic or market setbacks. For these and other reasons, the prices of small- and mid-capitalization companies’ securities may fluctuate more significantly than the securities of larger capitalization companies.The smaller the company, the greater effect these risks may have on that company’s operations and performance.As a result, an investment in the Fund may exhibit a higher degree of volatility than the general domestic securities markets, depending on the extent of the Fund’s investments in securities of companies having other than large market capitalizations. Liquidity Risk.From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices.As a result, the Fund may experience difficulty in satisfying redemption requests within the time periods stated in the “Selling Shares” section of this Prospectus. ADR Risk.ADRs may involve additional risks relating to political, economic or regulatory conditions in foreign countries.These risks include fluctuations in foreign currencies.The securities underlying ADRs are typically denominated (or quoted) in a currency other than U.S. dollars.In addition, the securities underlying ADRs trade on foreign exchanges at times when the U.S.markets are not open for trading.As a result, the value of ADRs representing those underlying securities may change materially at times when the U.S.markets are not open for trading. Who May Want to Invest in the Fund The Fund may be appropriate for you if you: · Are willing to tolerate significant changes in the value of your investment · Are pursuing a longer term investment goal · Are willing to accept high short-term risk. 7 The Fund may not be appropriate for you if you: · Want an investment that pursues market trends or focuses only on particular sectors or industries · Need regular income or stability of principal · Are pursuing a shorter term goal or investing emergency reserves. 8 Management The Fund is a series of Forum Funds (the “Trust”), a registered open-end, management investment company (mutual fund).The business of the Trust and the Fund is managed under the oversight of the Board.The Board oversees the Fund and meets periodically to review the Fund’s performance, to monitor investment activities and practices and to discuss other matters affecting the Fund.Additional information regarding the Board, as well as the Trust’s executive officers, may be found in the Fund’s Statement of Additional Information (“SAI”). The Advisor The Fund’s investment advisor is Spears Abacus Advisors LLC, 147 East 48th Street, New York, New York 10017.The Advisor is an independent SEC-registered investment advisory firm that currently manages assets for institutions and individuals, including high net worth individuals, and charitable organizations nationwide.The Advisor has provided investment advisory services to clients since 2007.The firm formally combines William G. Spears with Abacus & Associates Inc., a sixth-generation family office incorporated in Delaware andchaired by Frank A. Weil.As of March 31, 2010, the Advisor had approximately $882 million in assets under management. Subject to the general control of the Board, the Advisor makes investment decisions for the Fund.The Advisor receives an advisory fee from the Fund at an annual rate equal to 0.75% of the Fund’s average daily net assets. A discussion summarizing the basis of the Board’s approval of the investment advisory agreement between the Fund and the Advisor is included in the Fund’s annual report for the year ended December 31, 2008. Portfolio Managers William G. Spears and Robert M. Raich, each a principal of the Advisor and a member of the investment team, co-manage the Fund’s portfolio.Messrs. Spears and Raich are jointly responsible for securities selection in the Fund and perform all aspects ofthe Fund’s management. William G. Spears, CFA, is a founding member of the Advisor.Since establishing the Advisor in 2007, Mr. Spears has served as Chief Executive Officer and Chief Investment Officer.Prior to forming the Advisor, Mr.Spears was a founding member of Spears, Grisanti & Brown, LLC, an advisory firm currently known as Grisanti Brown & Partners LLC, where he served as a portfolio manager for the SteepleView Fund and various client portfolios from 1999 until 2007. Robert M. Raich, CPA, is a founding member of the Advisor.Since establishing the Advisor in 2007, Mr. Raich has served as President.Since 2000, Mr. Raich has served as President of Abacus & Associates Inc. The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by the portfolio managers and their ownership of Fund securities. Other Service Providers Atlantic Fund Administration, LLC provides certain administration, portfolio accounting and transfer agency services to the Fund and the Trust and supplies certain officers to the Trust, including a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer and an Anti-Money Laundering Compliance Officer, as well as additional compliance support personnel. Foreside Fund Services, LLC, the Trust’s principal underwriter (the “Distributor”), acts as the distributor in connection with the offering of the Fund’s shares.The Distributor may enter into arrangements with banks, broker-dealers and other financial intermediaries through which investors may purchase or redeem shares.The Distributor is not affiliated with the Advisor or with Atlantic or their affiliates. 9 Fund Expenses The Fund pays expenses out of its own assets.Expenses include the Fund’s own expenses as well as Trust expenses that are allocated to the Fund and all other series of the Trust.Certain service providers may waive all or any portion of their fees and may reimburse certain expenses of the Fund.Any fee reduction or expense reimbursement increases the Fund’s investment performance for the period during which the reduction or reimbursement is in effect and may be recouped for up to three years. 10 Your Account How to Contact the Fund Write to us at: The BeeHive Fund P.O. Box 588 Portland, Maine 04112 Overnight address: The BeeHive Fund c/o Atlantic Fund Administration, LLC Three Canal Plaza, Ground Floor Portland, Maine 04101 Telephone us at: (866) 684-4915 (toll free) Wire investments (or ACH payments) to: Please contact the transfer agent at (866) 684-4915 (toll free) to obtain the ABA routing number and the account number for the Fund. General Information You may purchase or sell (redeem) the Fund’s shares at the NAV next calculated (normally 4:00 p.m., Eastern Time) after the transfer agent or an authorized agent of the Fund receives your request in proper form (as described in this Prospectus on pages 13 through 17).For instance, if the transfer agent receives your purchase request in proper form after the time that the Fund’s NAV is calculated on a business day, your transaction will be priced at the next business day’s NAV.The Fund cannot accept orders that request a particular day or price for the transaction or any other special conditions. The Fund does not issue share certificates. If you purchase shares directly from the Fund, you will receive quarterly statements from the Fund detailing balances and all transactions completed during the prior quarter, as well as confirmation of each transaction.Automatic reinvestments of distributions and systematic investments and withdrawals may be confirmed only by quarterly statement.You should verify the accuracy of all transactions in your account as soon as you receive your confirmations and quarterly statements. The Fund may temporarily suspend (during unusual market conditions) or discontinue any service or privilege, including systematic investments and withdrawals, wire redemption privileges, telephone redemption privileges and exchange privileges. When and How NAV is Determined.The Fund calculates its NAV as of the close of trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m., Eastern Time) on each weekday except days on which the NYSE is closed.The time at which the NAV is calculated may change in case of an emergency, if deemed appropriate by the Fund’s officers. The NAV per share is determined by taking the market value of the total assets of the Fund, subtracting the liabilities of the Fund, and then dividing the result (net assets) by the number of outstanding shares of the Fund.Since the Fund invests in securities that may trade on foreign securities markets on days other than a Fund business day, the value of the Fund’s portfolio may change on days on which investors are not able to purchase or redeem Fund shares. The Fund values at current market value securities for which market quotations are readily available, including the securities of certain open-end investment companies and not including certain short-term securities which are valued at amortized cost.Exchange-traded securities for which market quotations are readily available are valued using the last reported sales price provided by independent pricing services as of the close of trading on the NYSE (normally 4:00 p.m., Eastern Time) on each Fund business day.In the absence of sales, such securities are valued at the mean of the last bid and asked price.Non-exchange-traded securities for which quotations are readily available are generally valued at the mean between the current bid and asked price.Fixed-income securities may be valued at prices supplied by the Fund’s pricing agent based on broker-dealer supplied valuations or matrix pricing, which is a method of valuing securities by reference to the value of other securities with similar characteristics, such as rating, interest rate and maturity.Investments in other open-end regulated investment companies are valued at their NAV per share. Market quotations may not be readily available or may be unreliable if, among other things: (i) the exchange on which a security is principally traded closes early; (ii) trading in a security is halted during the day and does not resume prior to the time as of which the Fund calculates its NAV; or (iii) events occur after the close of the securities markets on which the Fund’s portfolio securities primarily trade but before the time as of which the Fund calculates its NAV.The Fund values securities at fair value pursuant to procedures adopted by the Board if market quotations are not readily available or if the prices or values available are unreliable. 11 The Board has delegated fair value determinations to a Valuation Committee consisting of a member of the Board or the President or the Treasurer, a representative of the Fund’s fund accountant and, if needed, a portfolio manager or a senior representative of the Advisor, when the Fund’s securities require fair valuation. Fair valuation may be based on subjective factors, and, as a result, the fair value price of a security may differ from the security’s market price and may not be the price at which the security may be sold.Fair valuation could result in a different NAV than a NAV determined by using market quotations. The Fund’s investment in foreign securities also are more likely to require a fair value determination because, among other things, most foreign securities markets close before the Fund values its securities.The earlier close of those foreign securities markets gives rise to the possibility that significant events may have occurred in the interim. NYSE Holiday Schedule.The NYSE is open every weekday, Monday through Friday, except on the following holidays:New Year’s Day, Martin Luther King, Jr. Day (the third Monday in January), President’s Day (the third Monday in February), Good Friday, Memorial Day (the last Monday in May), Independence Day, Labor Day (the first Monday in September), Thanksgiving Day (the fourth Thursday in November) and Christmas Day.NYSE holiday schedules are subject to change without notice.The NYSE may close early on the day before each of these holidays and the day after Thanksgiving Day. To the extent that the Fund’s portfolio investments trade in markets on days when the Fund is not open for business, the Fund’sassets may vary on those days.In addition, trading in certain portfolio investments may not occur on days on which the Fund is open for business because markets or exchanges other than the NYSE may be closed. Transactions Through Broker-Dealers and Other Financial Intermediaries.The Fund has authorized certain financial services companies, broker-dealers, banks and other agents, including the designees of such entities when approved by the Fund (collectively, “financial intermediaries”) to accept purchase and redemption orders on the Fund’s behalf. If you invest through a financial intermediary, the policies and fees of the intermediary may be different than the policies and fees of the Fund.Among other things, financial intermediaries may charge transaction fees and may set different minimum investment restrictions or limitations on buying (selling) Fund shares.You should consult a representative of your financial intermediary for more information. All orders to purchase or sell shares are executed as of the next NAV calculated after the order has been received in “good order” by a financial intermediary.Orders are accepted until the close of regular trading on the NYSE every business day, normally 4:00 p.m. Eastern Time, and are executed the same day at that day’s NAV.To ensure this occurs, the financial intermediaries are responsible for transmitting all orders to the Fund in compliance with their contractual deadline. Payments to Financial Intermediaries.The Fund and its affiliates (at their own expense) may compensate financial intermediaries for shareholder-related services and, if applicable, distribution-related services, including administrative, sub-transfer agency, recordkeeping and shareholder communication services.Fund supermarkets are brokerage firms that provide access to funds in different fund families and are considered to be financial intermediaries.For example, compensation may be paid to make Fund shares available to sales representatives and/or customers of a fund supermarket platform or similar program sponsor or for services provided in connection with such fund supermarket platforms and programs. The amount of compensation paid to different financial intermediaries may differ.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.Payment by the Fund of a portion of such compensation is designed to compensate the financial intermediary for providing services that would otherwise be provided by the Fund or the transfer agent.To the extent that it is paid by a Fund affiliate, such compensation would likely include amounts from that affiliate’s own resources and constitute what is sometimes referred to as “revenue sharing.” 12 Compensation received by a financial intermediary from the Adviser or another Fund affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating itself and its salespersons with respect to Fund shares.For example, such compensation may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.It may also cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating registered sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund or its affiliates, and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund, over other potential investments.Similarly, the compensation may cause a financial intermediary to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds. Rule 12b-1 Distribution and/or Service Fees.The Trust has adopted a Rule 12b-1 plan under which the Fund may pay the Distributor a fee of up to 0.25% of its average daily net assets for distribution services and the servicing of shareholder accounts.To the extent that the Fund pays distribution fees on an ongoing basis, your investment cost over time may be higher and may cost you more than paying other types of sales charges.The Distributor may pay any fee received under the Rule 12b-1 plan to the Advisor or other financial intermediaries that provide distribution and shareholder services with respect to Fund shares.The Fund has waived payments under the Rule 12b-1 plan until further notice and has not paid any distribution fees to date.The Fund may remove the waiver and make payments under the Rule 12b-1 plan at any time, subject to Board approval. Anti-Money Laundering Program.Customer identification and verification are part of the Fund’s overall obligation to deter money laundering under Federal law.The Trust has adopted an Anti-Money Laundering Program designed to prevent the Fund from being used for money laundering or the financing of terrorist activities.In this regard, the Fund reserves the right, to the extent permitted by law, (i) to refuse, cancel or rescind any purchase order and (ii) to freeze any account and/or suspend account services.These actions will be taken when, at the sole discretion of Trust management, they are deemed to be in the best interest of the Fund or in cases in which the Fund is requested or compelled to do so by governmental or law enforcement authorities or applicable law.If your account is closed at the request of a governmental or law enforcement authority, you may not receive proceeds of the redemption if the Fund is required to withhold such proceeds. Disclosure of Portfolio Holdings.A description of the Fund’s policies and procedures with respect to the disclosure of portfolio securities is available in the SAI. Buying Shares How to Make Payments.Unless purchased through a third-party financial institution, all investments must be made by check, ACH or wire.All checks must be payable in U.S. dollars and drawn on U.S. financial institutions.In the absence of the granting of an exception consistent with the Trust’s Anti-Money Laundering Program, the Fund does not accept purchases made by credit card check, starter check, cash or cash equivalents (for instance, you may not pay by money order, cashier’s check, bank draft or traveler’s check).The Fund and the Advisor also reserve the right to accept in-kind contributions of securities in exchange for shares of the Fund. Checks.Checks must be made payable to “The BeeHive Fund.”For individual, sole proprietorship, joint, Uniform Gift to Minors Act (“UGMA”) and Uniform Transfer to Minors Act (“UTMA”) accounts, checks may be made payable to one or more owners of the account and endorsed to “The BeeHive Fund.”A $20 charge may be imposed on any returned checks. 13 ACH.ACH refers to the Automated Clearing House system maintained by the Federal Reserve Bank, which allows banks to process checks, transfer funds and perform other tasks.Your financial institution may charge you a fee for this service. Wires.You may instruct a financial institution with which you have an account to make a Federal Funds wire payment to us.Your financial institution may charge you a fee for this service. Minimum Investments.The Fund accepts investments in the following minimum amounts: Minimum Initial Investment Minimum Additional Investment Standard Accounts Traditional and Roth IRAs If deemed appropriate by the Trust officers, the Fund may waive investment minimum requirements. Account Requirements Type of Account Requirement Individual, Sole Proprietorship and Joint Accounts Individual accounts are owned by one person, as are sole proprietorship accounts.Joint accounts have two or more owners (tenants). ·Instructions must be signed by all persons required to sign exactly as their names appear on the account. Gifts or Transfers to a Minor (UGMA, UTMA) These custodial accounts provide a way to give money to a child and obtain tax benefits. ·Depending on state laws, you may set up a custodial account under UGMA or UTMA. ·The custodian must sign instructions in a manner indicating custodial capacity. Corporations/Other ·The entity should submit a certified copy of its articles of incorporation (or a government-issued business license or other document that reflects the existence of the entity) and corporate resolutions or a secretary’s certificate. Trusts ·The trust must be established before an account may be opened. ·The trust should provide the first and signature pages from the trust document identifying the trustees. Account Application and Customer Identity Verification.To help the U.S. Government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify and record information that identifies each person who opens an account. When you open an account, the Fund will ask for your first and last name, tax identification number, physical street address, date of birth, and other information or documents that will allow us to identify you. If you do not supply the required information, the Fund will attempt to contact you or, if applicable, your financial advisor.If the Fund cannot obtain the required information within a timeframe established in its sole discretion, your application will be rejected. 14 When your application is in proper form and includes all required information, your application will normally be accepted and your order will be processed at the NAV next calculated after receipt of your application and investment amount.Once your application is accepted, the Fund will attempt to verify your identity using the information that you have supplied and other information about you that is available from third parties, including information available in public and private databases, such as consumer reports from credit reporting agencies. The Fund will try to verify your identity within a timeframe established in its sole discretion.If the Fund cannot do so, the Fund reserves the right to redeem your investment at the next NAV calculated after the Fund decides to close your account.If your account is closed, you may be subject to a gain or loss on Fund shares, will be subject to any related taxes and will not be able to recoup any redemption fees assessed.If the Fund has not yet collected payment for the shares you are selling, it may delay sending redemption proceeds until the payment is received, which may be up to 15 calendar days. The Fund may reject your application under the Trust’s anti-money laundering program.Under this program, your money may not be returned to you if your account is closed at the request of governmental or law enforcement authorities. Policy on Prohibition of Foreign Shareholders.The Fund requires that all shareholders be U.S. persons with a valid U.S. taxpayer identification number to open an account with the Fund. Frequent Trading. Frequent trading by a Fund’s shareholders poses risks to other shareholders in the Fund, including (i) the dilution of the Fund’s NAV, (ii) an increase in the Fund’s expenses, and (iii) interference with the portfolio manager’s ability to execute efficient investment strategies. Because the Fund invests primarily in equity securities of domestic companies with long-term growth characteristics, its portfolio generally has not been attractive to frequent traders or susceptible to market timing.Accordingly, the Board has adopted a policy of not monitoring for frequent purchases and redemptions of the Fund shares. 15 Investment Procedures How to Open an Account How to Add to Your Account Through a Financial Intermediary ·Contact your advisor using the method that is most convenient for you. Through a Financial Intermediary ·Contact your advisor using the method that is most convenient for you. By Check ·Call or write us, or visit www.TheBeeHiveFund.com, for an account application. ·Complete the application (and other required documents, if applicable). ·Mail us your original application (and other required documents, if applicable) and a check. By Check ·Fill out an investment slip from a confirmation or write us a letter. ·Write your account number on your check. ·Mail us the slip (or your letter) and the check. By Wire ·Call or write us, or visit www.TheBeeHiveFund.com, for an account application. ·Complete the application (and other required documents, if applicable). ·Call us to fax the completed application (and other required documents, if applicable), and we will assign you an accountnumber. ·Mail us your original application (and other required documents, if applicable). ·Instruct your U.S. financial institution to wire money to us. By Wire ·Instruct your U.S. financial institution to wire money to us. By ACH Payment ·Call or write us, or visit www.TheBeeHiveFund.com, for an account application. ·Complete the application (and other required documents, if applicable). ·Call us to fax the completed application (and other required documents, if applicable), and we will assign you an accountnumber. ·Mail us your original application (and other required documents, if applicable). ·We will electronically debit your purchase proceeds from the financial institution account identified on your account application. ·Purchases are limited to $25,000 per day. By ACH Payment ·Call to request a purchase by ACH payment. ·We will electronically debit your purchase proceeds from the financial institution account identified on your account application. ·Purchases are limited to $25,000 per day. 16 Systematic Investments.You may establish a systematic investment plan to automatically invest a specific amount of money (up to $25,000 per day) into your account on a specified day and frequency not to exceed two investments per month.Payments for systematic investments are automatically debited from your designated savings or checking account via ACH.Systematic investments must be for at least $1,000 per occurrence. Canceled or Failed Payments.The Fund accepts checks and ACH transfers at full value, subject to collection.If the Fund does not receive your payment for shares or you pay with a check or ACH transfer that does not clear, your purchase will be canceled within two business days of notification from your bank that your funds did not clear.You will be responsible for any actual losses or expenses incurred by the Fund or the transfer agent, and the Fund may redeem shares that you own in the account (or another identically registered account that you maintain with the transfer agent) as reimbursement.The Fund and its agents have the right to reject or cancel any purchase due to nonpayment. Selling Shares The Fund processes redemption orders received in good order at the next calculated NAV, which is normally 4:00 p.m., Eastern Time. Under normal circumstances, the Fund will send redemption proceeds to you within a week.If the Fund has not yet collected payment for the shares that you are selling, it may delay sending redemption proceeds until such payment is received, which may be up to 15 calendar days from date of purchase. How to Sell Shares from Your Account Through a Financial Intermediary ·Contact your advisor using the method that is most convenient for you. By Mail ·Prepare a written request including: ·Your name(s) and signature(s) ·Your account number ·The Fund name ·The dollar amount or number of shares that you want to sell ·How and where to send the redemption proceeds ·Obtain a signature guarantee (if required) ·Obtain other documentation (if required) ·Mail us your request and documentation By Telephone ·Call us with your request (unless you declined telephone redemption privileges on your account application) ·Provide the following information: ·Your account number ·The exact name(s) in which the account is registered ·An additional form of identification ·Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. Systematically ·Complete the systematic withdrawal section of the application ·Attach a voided check to your application ·Mail us your completed application ·Redemption proceeds will be mailed to you by check or electronically credited to your account at the financial institution identified on your account application. Wire Redemption Privileges.You may redeem your shares by wire unless you declined wire redemption privileges on your account application.The minimum amount that may be redeemed by wire is $5,000. 17 Telephone Redemption Privileges.You may redeem your shares by telephone unless you declined telephone redemption privileges on your account application.You may be responsible for any unauthorized telephone order as long as the transfer agent takes reasonable measures to verify that the order is genuine.Telephone redemption orders may be difficult to complete during periods of significant economic or market activity.If you are not able to reach the Fund by telephone, you may mail us your redemption order. Systematic Withdrawals.You may establish a systematic withdrawal plan to automatically redeem a specified amount of money or shares from your account on a specified day and frequency not to exceed one withdrawal per month.These payments are sent from your account by check to your address of record or, if you so designate, to your bank account by ACH payment. Signature Guarantee Requirements.To protect you and the Fund against fraud, signatures on certain requests must have a Medallion Signature Guarantee.A Medallion Signature Guarantee verifies the authenticity of your signature.You may obtain a Medallion Signature Guarantee from most banking institutions or securities brokers but not from a notary public.The transfer agent may require written instructions signed by all registered shareholders, with a Medallion Signature Guarantee for each shareholder, for any of the following: · Written requests to redeem $100,000 or more · Changes to a shareholder’s record name or account registration · Paying redemption proceeds from an account for which the address has changed within the last 30 days · Sending redemption and distribution proceeds to any person, address or financial institution account not on record · Sending redemption and distribution proceeds to an account with a different registration (name or ownership) from your account · Adding or changing ACH or wire instructions, telephone redemption options, or any other election in connection with your account The transfer agent reserves the right to require Medallion Signature Guarantees on all redemptions. Small Accounts.If the value of your account falls below $100,000,the Fund may ask you to increase your balance.If the account value is still below $100,000 after 60 days, the Fund retains the right to close your account and send you the proceeds.The Fund will not close your account if it falls below these amounts solely as a result of Fund performance. Redemptions In Kind.Pursuant to an election filed with Securities and Exchange Commission (the “SEC”), the Fund reserves the right to pay redemption proceeds in portfolio securities rather than in cash.To the extent that the Fund redeems its shares in this manner, the shareholder will assume the risk of a subsequent change in the market value of those securities, the cost of liquidating the securities and the possibility of a lack of a liquid market for those securities. In addition, the shareholder will bear any brokerage and related costs in disposing of or selling the portfolio securities that he or she receives from the Fund.Please see the SAI for more detail on redemptions in kind. Lost Accounts.The transfer agent will consider your account lost if correspondence to your address of record is returned as undeliverable on two consecutive occasions, unless the transfer agent determines your new address.When an account is lost, all distributions on the account will be reinvested in additional Fund shares.In addition, the amount of any outstanding (unpaid for six months or more) checks that have been returned to the transfer agent may be reinvested at the then-current NAV, and the checks will be canceled.However, checks will not be reinvested into accounts with a zero balance but will be held in an account until the transfer agent locates you or escheats the funds to the state of your last known address. 18 Retirement Accounts You may invest in Fund shares through an IRA account, including traditional and Roth IRAs, also known as “qualified retirement accounts.”The Fund may also be appropriate for other retirement plans.Before investing in any IRA or other retirement plan, you should consult your tax advisor.When making an investment in an IRA, please indicate the year in which the contribution is to be made. 19 Other Information Distributions and Dividend Reinvestments The Fund declares distributions from net investment income and pays those distributions annually.Any net capital gain realized by the Fund will be distributed at least annually. Most shareholders have their dividends reinvested in additional shares of the Fund.If you choose this option, or if you do not indicate any choice, your dividends distribution will be reinvested.Alternatively, you may choose to have your dividends and capital gains distribution sent directly to your bank account, or a check may be mailed if your dividend or capital gains amounts are $10 or more.However, if a dividend or capital gains is less than $10, your proceeds will be reinvested.If five or more of your dividend or capital gains checks remain uncashed after 180 days, all subsequent dividends and capital gains may be reinvested. For Federal income tax purposes, distributions are treated the same whether they are received in cash or reinvested. Taxes The Fund intends to operate in a manner such that it will not be liable for Federal income or excise taxes. You will generally be taxed on the Fund’s distributions, regardless of whether you reinvest them or receive them in cash.The Fund’s distributions of net investment income (including short-term capital gain) are taxable to you as ordinary income.A portion of the dividends paid by the Fund may be eligible for the dividends-received deduction for corporate shareholders.The Fund’sdistributions of net long-term capital gain (if any) are taxable to you as long-term capital gain, regardless of how long you have held your shares.Distributions may also be subject to certain state and local taxes. Some of the Fund’s distributions may be treated as “qualified dividend income,” which is taxable to individuals at a maximum Federal income tax rate of 15% (0% for individuals in lower tax brackets) through 2010.A distribution is treated as qualified dividend income to the extent that the Fund receives dividend income from taxable domestic corporations and certain qualified foreign corporations, provided that holding period and other requirements are met by the Fund and the shareholder. Distributions of capital gain and the Fund’s distribution of net investment income reduce the NAV of the Fund’s shares by the amount of the distribution.If you purchase shares prior to these distributions, you are taxed on the distribution even though the distribution represents a return of your investment.The sale or redemption of Fund shares is a taxable transaction for Federal income tax purposes. The Fund may be required to withhold Federal income tax at the required Federal backup withholding rate on all taxable distributions payable to you if you fail to provide the Fund with your correct taxpayer identification number or to make required certifications or if you have been notified by the IRS that you are subject to backup withholding.Backup withholding is not an additional tax.Rather, any amounts withheld may be credited against your Federal income tax liability. The Fund will mail you reports containing information about the income tax status of distributions paid during the year after December 31 of each year.For further information about the tax effects of investing in the Fund, including state and local tax matters, please see the SAI and consult your tax advisor. Organization The Trust is a Delaware statutory trust.The Fund does not expect to hold shareholders’ meetings unless required by Federal or Delaware law.Shareholders of each series of the Trust are entitled to vote at shareholders’ meetings unless a matter relates only to specific series (such as approval of an advisory agreement for the Fund).From time to time, large shareholders may control the Fund or the Trust. 20 Financial Highlights The following table is intended to help you understand the Fund’s financial performance since the Fund’s inception.These financial highlights reflect selected data for a share outstanding of the Fund throughout the period.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions.The information for the fiscal year ended December 31, 2009 has been audited by BBD, LLP, whose report, along with the Fund’s financial statements, is included in the annual report, which is available upon request. Year Ended December 31, 2009 September 2, 2008(a) through December 31, 2008 Net Asset Value, Beginning of Period $ $ Investment Operations Net investment income(b) Net realized and unrealized gain(loss) oninvestments ) Total from Investment Operations ) Distributions to Shareholders from Net investment income ) ) Net Asset Value, End of Period $ $ Total Return(c) % )% Ratio/Supplementary Data: Net Assets, End of Period (000’s omitted) $ $ Ratios of Expenses to Average Net Assets(d): Net expenses % % Gross expenses(e) % % Net investment income % % Portfolio Turnover Rate(c) 33
